FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD ANTHONY JENKINS,                          No. 11-35084

               Plaintiff - Appellant,             D.C. No. 3:09-cv-00900-BR

  v.
                                                  MEMORANDUM *
GRAVES, Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                              Submitted, June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Oregon state prison Richard Anthony Jenkins appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process and

Eighth Amendment violations arising out of his placement in segregation pending

a disciplinary hearing. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Johnson v. City of Seattle, 474 F.3d 634, 638 (9th Cir. 2007), and we

affirm.

      The district court properly granted summary judgment as to Jenkins’s due

process claim because Jenkins failed to raise a genuine dispute of material fact as

to whether his week-long placement in segregation resulted in any deprivations or

changes in the conditions of confinement constituting an “atypical and significant

hardship . . . in relation to the ordinary incidents of prison life” that would give rise

to a protected liberty interest. Sandin v. Conner, 515 U.S. 472, 484 (1995); see

also Resnick v. Hayes, 213 F.3d 443, 447, 449 (9th Cir. 2000) (where there is no

protected liberty interest, there is no due process claim, substantive or procedural).

      The district court properly granted summary judgment as to Jenkins’s Eighth

Amendment claims because Jenkins failed to raise a genuine dispute of material

fact as to whether his stay in segregation resulted in any physical harm or posed a

substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(to establish violation of Eighth Amendment’s guarantee against cruel and unusual

punishment, plaintiff must show that conditions of confinement posed a substantial

risk of serious harm); Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (conditions

must amount to a denial of “the minimal civilized measure of life’s necessities”).




                                            2                                     11-35084
      The district court did not abuse its discretion by staying discovery because

Jenkins failed to show that discovery would have yielded facts that would have

precluded summary judgment. See Little v. City of Seattle, 683 F.2d 681, 685 (9th

Cir. 1988) (the district court did not abuse its discretion by staying discovery when

the discovery could not have affected summary judgment); Klingele v. Eikenberry,

849 F.2d 409, 412 (9th Cir. 1988) (“The burden is on the nonmoving party . . . to

show what material facts would be discovered that would preclude summary

judgment.”).

      Jenkins’s remaining contentions are unpersuasive.

      Jenkins’s motion of objection to extension of time, filed on May 16, 2011, is

denied as moot.

      AFFIRMED.




                                          3                                    11-35084